—Order, Family Court, Bronx County (Maijory Fields, J.), entered on or about September 15, 1995, which found that respondent husband had committed a family offense and issued petitioner wife and the parties’ two children a three-year order of protection against respondent, unanimously affirmed, without costs.
We reject respondent husband’s claim that the Family Court’s determination was against the weight of the evidence. The record amply supports the court’s finding that respondent’s behavior on the night in question as well as on prior occasions rose to a level sufficient to constitute a “family offense” within the meaning of Family Court Act § 812 (1) and to warrant issuance of a three-year order of protection. The record in addition supports the court’s finding that petitioner and the parties’ two children were afraid of respondent and that their fear was attributable to respondent’s behavior. The credibility determinations of the Family Court in connection with these findings should be accorded deference and we see no basis to disturb them.
Respondent’s claim that the court erroneously admitted hearsay testimony regarding statements allegedly made by the children is unpreserved for appellate review and, in any event, without merit. Not only did respondent fail to object to the testimony regarding the children’s statements, but some of those statements were elicited by respondent’s own counsel.
We have reviewed respondent’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.